DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the application filed 12/21/2020. Claims 1-20 are pending and are examined.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 17 are drawn to a method and system respectively. Therefore they are within the four enumerated statutory categories. Step 1: Yes.
Step 2A: Prong One: In the instant case, claims 1, 9 and 17 are directed to “a computer implemented method”.
Claims 1, 9 and 17 are directed to the abstract idea of “improving the performance of a question and answer network.” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claims 1, 9 and 17 recites “transmitting, a broadcast transaction request …. to answer a query within a time limit in exchange for a microtransaction reward of digital currency;” “ validating, … the broadcast transaction request in exchange for a microtransaction according to a blockchain proof-of-work configuration;” “appending, request validation data to the broadcast transaction request to create a package;” “recording,… package and microtransaction data ...;” “responding, … to the broadcast transaction request with a plurality of responses…;” “appending, … the plurality of responses to the package;” “validating,… the plurality of responses in exchange for a microtransaction according to a blockchain proof-of-work configuration;” “appending,… response validation and microtransaction data to the package;” “transmitting,… the package …:” “transmitting,…, the package… in subsequent iterations until the time limit expires;” “determining,… one or more best responses from among the plurality of responses;” “recording,… package data and microtransactions …;” “transmitting,… the reward … that provided the one or more best responses;” “combining, data related to the request, request validation, plurality of responses, response validation, one or more best answers, and microtransactions into a block of data;” and “recording, the block of data on a blockchain.” 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).Accordingly, the claim recites an abstract idea.
Step 2A: Prong Two: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as  “transmitters, interfaces, communication network, responder devices, receivers  and processors”                               represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to the credit transaction field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to implementing 
the acts of “ transmitting,…  validating… appending,… recording,… responding,…; appending,…validating,… appending, …transmitting,…  transmitting,…determining,…recording,… ;”  “transmitting,…;”“combining… and recording,…  to improve the performance of a question and answer network.
Step 2B: When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize a financial transaction “transmitting… validating,  appending,… recording,…responding, … …;appending,…validating,…appending,…transmitting,… …:transmitting,…determining,…recording,… …;” “transmitting,…;”“combining… and recording,…    using a processor. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, claims 1, 9 and 17 are not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 4-34 and Figure 1 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  Therefore the claim limitations do not qualify as significantly more. Step 2B: No.
The Examiner notes that independent claims 9 and 17 are similar in scope to claim 1 and is rejected on the same basis.  The dependent claims do not correct the deficiencies and are therefore also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 10, 15 and 17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Laiben B (PGPub 2018/0276626).

As regards claims 1, 9 and 17, Laiben discloses transmitting, by a network interface coupled to a data communication network, a broadcast transaction request from an initiator device to a network of responder devices to answer a query within a time limit in exchange for a microtransaction reward of digital currency; [0123, 0134]
validating, with a processor, the broadcast transaction request in exchange for a microtransaction according to a blockchain proof-of-work configuration; [0087]
appending, with a processor, request validation data to the broadcast transaction request to create a package; [0087]
recording, with a processor coupled to a memory, package and microtransaction data on the plurality of responder devices; [0048]
responding, by the network interface coupled to a data communication network, to the broadcast transaction request with a plurality of responses from the network of responder devices; [0127]
appending, with a processor, the plurality of responses to the package; [0082]
validating, with a processor, the plurality of responses in exchange for a microtransaction according to a blockchain proof-of-work configuration; [0087]
appending response validation and microtransaction data to the package; 0091, 0123]
transmitting, by a network interface coupled to a data communication network, the package from the network of responder devices to the initiator device; [0123, 0128, 0134]
transmitting, by a network interface coupled to a data communication network, the package between the initiator device and the network of responder devices in subsequent iterations until the time limit expires; [0091, 0123, 0134]
determining, with a processor, one or more best responses from among the plurality of responses; [0126]
recording, with a processor coupled to a memory, package data and microtransactions on the initiator device; [0048]
transmitting, by a network interface coupled to a data communication network, the reward to the one or more responder devices that provided the one or more best responses; [0043]
combining , by a network interface coupled to a data communication network, data related to the request, request validation , plurality of responses, response validation, one or more best answers, and microtransactions into a block of data ; [0091]and
recording, by a network interface coupled to a data communication network, the block of data on a blockchain. [0061]

As regards claims 2 and 10, Laiben discloses the claims 1 and 9, wherein the broadcast transaction query comprises one or more of a question to answer, a problem to solve, a reward offer for responding to the request, and the time limit. [0121]

As regards claims 7 and 15, Laiben discloses the claim 1 and 9, wherein possession of a predetermined quantify of the digital currency may grant a device expanded rights to transmit and receive, by a network interface coupled to a data communication network, larger microtransactions based on a proof-of-stake blockchain configuration. [0131, 0094, 0096, 0124]
[0131, this provides a number of benefits. First, this allows for batching, meaning a number of individual, potentially unrelated transactions may be queued up and posted to the blockchain in a single group transaction to reduce overhead. The server tracks the verified, but unposted (to the blockchain) transactions and checks those records for conflicts or other problems before allowing a transaction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 11-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laiben B (PGPub 2018/0276626) and in view of Carlisle J et al (PGPub 2018/0349483).

As regards claims 3, 11 and 18, Laiben discloses the claims 2, 10 and 17, Laiben does not expressly disclose wherein the broadcast transaction query is in the form of one or more of text, digital images, audio files, a mathematical equation, a puzzle, a game, or computer code.
Carlisle discloses wherein the broadcast transaction query is in the form of one or more of text, digital images, audio files, a mathematical equation, a puzzle, a game, or computer code. [0020]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Carlisle in the device of Laiben. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 4, 12 and 19, Laiben discloses the claims 1, 9 and 17, Laiben does not expressly disclose wherein the plurality of responses is in the form of one or more of text, digital images, audio files, a final solution to a mathematical equation, a step-by-step solution to mathematical equation, a solved puzzle, a game played, using a network interface coupled to a data communication network, between the initiator device and one or more responder devices; or edited computer code.
Carlisle discloses wherein the plurality of responses is in the form of one or more of text, digital images, audio files, a final solution to a mathematical equation, a step-by-step solution to mathematical equation, a solved puzzle, a game played, using a network interface coupled to a data communication network, between the initiator device and one or more responder devices; or edited computer code. [0020]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Carlisle in the device of Laiben. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 8, 16 and 20, Laiben discloses the claims 1, 9 and 17, Laiben does not expressly disclose wherein the broadcast transaction query and plurality of responses are validated by one or more of a responder device or an algorithm in exchange for a microtransaction administered by one of a smart contract, a blockchain, or the broadcast transaction query.
Carlisle discloses wherein the broadcast transaction query and plurality of responses are validated by one or more of a responder device or an algorithm in exchange for a microtransaction administered by one of a smart contract, a blockchain, or the broadcast transaction query. [0373, 385,405-407,417,419]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Carlisle in the device of Laiben. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laiben B (PGPub 2018/0276626) and in view of Prince (PGPub 2011/0306039).
As regards claims 5 and 13, Laiben discloses the claims 1 and 9, Laiben does not expressly disclose wherein the initiator device is operated by one or more students, and the network of responder devices is operated by one or more of experts, mentors, or donors, whose credentials are recorded on a public blockchain, wherein the experts, mentors, or donors may transmit by a network interface coupled to a data communication network, microtransactions to the one or more students to incentivize the one or more students to send high quality requests.
Prince wherein the initiator device is operated by one or more students, and the network of responder devices is operated by one or more of experts, mentors, or donors, whose credentials are recorded on a public blockchain, wherein the experts, mentors, or donors may transmit by a network interface coupled to a data communication network, microtransactions to the one or more students to incentivize the one or more students to send high quality requests. [0032]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Prince in the device of Laiben. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 6 and 14, Laiben discloses the claim 1 and 9, Laiben does not expressly disclose wherein the initiator device is operated by one or more of experts, mentors, or donors, whose credentials are recorded on a public blockchain, and the responder devices are one or more of students, experts, mentors or donors, whose credentials are recorded on a public blockchain, wherein the reward for responding, by a network interface coupled to a data communication network, to the request is a scholarship microtransaction, to which responder devices may transmit additional microtransactions to increase the reward.
Prince discloses wherein the initiator device is operated by one or more of experts, mentors, or donors, whose credentials are recorded on a public blockchain, and the responder devices are one or more of students, experts, mentors or donors, whose credentials are recorded on a public blockchain, wherein the reward for responding, by a network interface coupled to a data communication network, to the request is a scholarship microtransaction, to which responder devices may transmit additional microtransactions to increase the reward. [0032, 0035]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Prince in the device of Laiben .The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Conclusion
Additional prior art not used in this rejection includes Perrac (EP 3300012). Perrac recites  A method for managing purchase authorizations by a recipient, wherein an envelope of funds allocated to predetermined types of expenditures is provided, the assignment being controllable prior to finalizing the purchase and purchase can be sealed, so that it becomes irrevocable. The invention also relates to a system for carrying out this method.
The present invention relates to the field of methods and devices for managing and securing a transaction, in particular a transaction involving a payment from a supplier. Such a method or such a device can advantageously be used for students or people with low means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN A ANDERSON/Examiner, Art Unit 3692  
                                                                                                                                                                                                      /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698